 1                                                          The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8
                                       AT SEATTLE
 9
10
     UNITED STATES OF AMERICA,                             NO. 20-MC-13-RSL
11
                              Plaintiff,                          (2:01-CR-0361-1)
12
             vs.                                           Order Terminating
13                                                         Garnishment Proceeding
     SUSAN AUGUSTA MASON,
14
              Defendant/Judgment Debtor,
15
           and
16
     WHAT'S NEXT WASHINGTON,
17
                              Garnishee.
18
19          This matter came before the Court on the United States’ Application to
20
     Terminate Garnishment Proceeding. For the reasons stated in the United
21
     States’ Application, the Court concludes that this Garnishment should be
22
     terminated, pursuant to 28 U.S.C. § 3205(c)(10)(A).
23
24          IT IS ORDERED that the garnishment is terminated and that What's

25   Next Washington is relieved of further responsibility pursuant to this
26
     garnishment.
27
     //
28


     ORDER TERMINATING GARNISHMENT PROCEEDING                                    UNITED STATES ATTORNEY’S OFFICE
                                                                                  700 STEWART STREET, SUITE 5220
     (USA vs. Susan Augusta Mason and What’s Next Washington, USDC#: 20-MC-13-           SEATTLE, WA 98101
     RSL/2:01-CR-0361-1                                                                  PHONE: 206-553-7970
 1          Dated this 25th day of March, 2020.
 2
 3                                   A
                                     JUDGE ROBERT S. LASNIK
 4                                   UNITED STATES DISTRICT COURT JUDGE

 5
 6   Presented by:

 7   s/ Kyle A. Forsyth
     KYLE A. FORSYTH, WSBA # 34609
 8   Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER TERMINATING GARNISHMENT PROCEEDING                                    UNITED STATES ATTORNEY’S OFFICE
                                                                                  700 STEWART STREET, SUITE 5220
     (USA vs. Susan Augusta Mason and What’s Next Washington, USDC#: 20-MC-13-           SEATTLE, WA 98101
     RSL/2:01-CR-0361-1                                                                  PHONE: 206-553-7970
